      Case: 1:20-cv-02782 Document #: 51 Filed: 08/04/20 Page 1 of 1 PageID #:630
     Case: 20-1811    Document: 00713657317           Filed: 08/04/2020   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                            Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                  Phone: (312) 435-5850
             Chicago, Illinois 60604                                                        www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 June 16, 2020


    Before:                             FRANK H. EASTERBROOK, Circuit Judge
                                        MICHAEL S. KANNE, Circuit Judge
                                        DAVID F. HAMILTON, Circuit Judge




                                         ELIM ROMANIAN PENTECOSTAL CHURCH, et al.,
                                         Plaintiffs - Appellants

                                         v.
 No. 20-1811

                                         JAY R. PRITZKER, in his official capacity as Governor of the State of
                                         Illinois,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:20-cv-02782
 Northern District of Illinois, Eastern Division
 District Judge Robert W. Gettleman



The judgment of the District Court is AFFIRMED, with costs, in accordance with the decision of
this court entered on this date.



 form name: c7_FinalJudgment(form ID: 132)
